          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                    ML No. 21-ml-674
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE UNIFORM RESOURCE LOCATOR
 SERVICED BY HELLOSIGN


Reference:     DOJ Ref. # CRM-182-74665; Subject Account:
https://app.hellosign.com/sign/37f4a9847fcbcaa9ebd769678778840b2d4c9138

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Council of Europe, Convention on Cybercrime, opened for signature Nov. 23,

2001, T.I.A.S. 13174, C.E.T.S. 185 (entered into force for the United States Jan. 1, 2007)

(hereinafter, the “Convention”), to execute a request from the Portuguese Republic (“Portugal”).

The proposed Order would require HelloSign (“PROVIDER”), an electronic communication

service and/or remote computing service provider located in San Francisco, California, to

disclose certain records and other information pertaining to the PROVIDER account(s)

associated with the Uniform Resource Locator (“URL”)

https://app.hellosign.com/sign/37f4a9847fcbcaa9ebd769678778840b2d4c9138, as set forth in

Part I of Attachment A to the proposed Order, within ten days of receipt of the Order. The

records and other information to be disclosed are described in Part II of Attachment A to the
           Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 2 of 7




proposed Order. In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

      1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Portugal’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the


1
 The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
                                                   2
          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 3 of 7




undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Portugal in connection with a criminal

investigation and/or prosecution.

     4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                       RELEVANT FACTS

     5.        Authorities in Portugal are investigating an unknown suspect(s) for fraud

offenses, which occurred from July 2019 to September 2019, in violation of the criminal law of

Portugal, specifically, Articles 217 and 218 of the Portuguese Criminal Code. A copy of the

applicable laws is appended to this application. The United States, through the Office of

International Affairs, received a request from Portugal to provide the requested records to assist

in the criminal investigation and/or prosecution. Under the Convention, the United States is

obligated to render assistance in response to the request.

     6.        According to authorities in Portugal, in July 2019, a Portuguese investor (the

“Victim”) became interested in making investments online. After researching various companies

and completing some forms online, the Victim received several e-mail messages from the e-mail



executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 4 of 7




account updates@profit-btc.com, providing information on some allegedly very profitable

investments with a company called ProCapitalMarkets. The messages also asked the victim to

invest a minimum of EUR 250 (approximately USD 303) as a first deposit and provided the URL

https://app.hellosign.com/sign/37f4a9847fcbcaa9ebd769678778840b2d4c9138 with

documents to register for an account.

     7.        On August 2, 2019, the Victim accessed the URL

https://app.hellosign.com/sign/37f4a9847fcbcaa9ebd769678778840b2d4c9138. The Victim

signed various documents found at the provided link, opened an account with

ProCapitalMarkets, and made an initial deposit of EUR 500 (approximately USD 606) into the

new investment account.

     8.        On August 6, 2019, the Victim was contacted via WhatsApp Messenger by an

individual using the name of Mark Nielson (“Nielson”), who stated he was a representative of

ProCapitalMarkets. Nielson instructed the Victim to install the AnyDesk application on his

computer, which allowed Nielson to connect to the Victim’s computer. According to the Victim,

the purpose of installing the application was to allow Nielson access to buy litcoins (a type of

bitcoin) on his behalf. Nielson provided International Bank Account Numbers for six bank

accounts in Portugal, and the Victim transferred EUR 108,000 (approximately USD 130,912)

into these bank accounts from August 2, 2019 to August 13, 2019.

     9.        Following the bank deposits, the Victim received another e-mail message from

compliance@procapitalmarkets.com asking for EUR 23,051 (approximately USD 27,179),

allegedly for a fee to recover the amount invested and the profits on his investment, which

amounted to about EUR 153,676 (approximately USD 186,278). The Victim made this

payment, but never received any of the alleged profits into his account and subsequently, his



                                                 4
          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 5 of 7




account was depleted of all funds.

    10.        Based on statements provided by the Victim, he communicated with the e-mail

address updates@profit-btc.com starting on July 26, 2019. After September 20, 2019, the

Victim no longer was able to reach Nielson or anyone else at ProCapitalMarkets. According to

Portuguese authorities, to date, the Victim did not recover any of his funds.

    11.        Accordingly, Portuguese authorities now seek certain records from PROVIDER

for the URL https://app.hellosign.com/sign/37f4a9847fcbcaa9ebd769678778840b2d4c9138,

serviced by PROVIDER, in order to identify and locate the unknown suspect(s).

                                     REQUEST FOR ORDER

    12.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Portugal

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of




                                                 5
          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 6 of 7




Attachment A to the proposed Order within ten days of receipt of the Order.

                                                   Respectfully submitted,

                                                   VAUGHN A. ARY
                                                   DIRECTOR
                                                   OFFICE OF INTERNATIONAL AFFAIRS
                                                   OK Bar Number 12199


                                               By: ____________________________
                                                   Ruxandra Barbulescu
                                                   Trial Attorney
                                                   NY Bar Number 2988228
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 300
                                                   Washington, D.C. 20530
                                                   (202) 305-4136 telephone
                                                   (202) 514-0080 facsimile
                                                   Ruxandra.Barbulescu@usdoj.gov




                                               6
          Case 1:21-ml-00674-RBC Document 1 Filed 07/29/21 Page 7 of 7




                   Relevant Provisions of the Portuguese Criminal Code

Article 217 – Swindling
   1. Who, with the intention of obtaining for himself or for [another] the illegitimate
      enrichment, by mistake or mistake facts that he has astutely provoked, to determine
      others to commit acts that causes him, or to cause another person property damage, shall
      be imprisoned up to three years or with a fine.
      …
Article 218 - Qualified Fraud

   1. Any person who practices the act referred to paragraph 1 of the preceding article shall be
      punished, if the pecuniary loss is of value, with up to five years imprisonment or a fine up
      to 600 days.

   2. The penalty is imprisonment of two to eight years if:
         a. The property damage is of a considerable high value;
      …
